PER CURIAM.
The circuit court’s order denying appellant’s petition for writ of mandamus is affirmed. However, as appellee correctly concedes, appellant’s claim below constituted a “collateral criminal proceeding,” and the circuit court was therefore without authority to impose liens on appellant’s inmate trust account to recoup the filing fees and costs. See Schmidt v. Crusoe, 878 So.2d 361 (Fla.2003); Jackson v. McDonough, 31 Fla. L. Weekly D2299, — So.2d —, 2006 WL 2527244 (Fla. 1st DCA Sept.5, 2006). Accordingly, we quash the portions of the circuit court’s orders on indigency for this appeal and for the initiation of the petition for writ of mandamus below which imposed a lien on appellant’s inmate trust account. The circuit court shall direct the reimbursement of any funds that have been withdrawn from appellant’s account to satisfy the improper hen orders.
ALLEN, DAVIS, and BENTON, JJ., concur.